Title: To George Washington from Oliver Wolcott, Jr., 4 April 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Dept. April 4th 1795.
          
          The Secretary of The Treasury has the honor respectfully to submit to The President of the United States, the enclosed communication from the Commissioner of the revenue stating the terms upon which a contract has been made for procuring nine chains for the use of the Buoys stationed off St Mary’s river, the harbour of Charleston, and the entrance of Chesapeak bay.
          It appears to the Secretary that a ratification of the Contract, would be for the interest of the Public service. All which is most respectfully submitted to the consideration of the President of the United States.
          
            Olivr Wolcott JrSecy of the Treasury.
          
        